DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because Figures 1-18 are improperly shaded.  Improper shading can reduce legibility or render the drawings illegible when reproduced on a patent.  Figures 13-18 already have reduced legibility in US Patent Publication No. 2021/0137561 A1.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  See 37 CFR 1.84(m).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See 37 CFR 1.84(l).  See 37 CFR 1.84(p) regarding proper numbers, letters, and reference characters in the drawings.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 objected to because of the following informalities:  
In claim 1, line 1, “System for removing the objects from the throat” should read --A system configured to remove objects from the throat--
In claims 2-13, “System according to…” should read --The system according to…-- 
Appropriate correction is required.
Claim 5 is also objected to because of the following informalities: 
In line 1, “the suction pump” should read --the flexible suction pump--
In line 1, “like deformable cap chamber or bell.” should read --like a deformable cap, chamber, or bell.--  
Appropriate correction is required.
Claim 6 is also objected to because of the following informalities:  line 2 uses the term “them”.  The Examiner suggests amending the claim to avoid this terminology.  Appropriate correction is required.
Claim 7 is also objected to because of the following informalities:  line 2 uses the term “its”.  The Examiner suggests amending the claim to avoid this terminology.  Appropriate correction is required.
Claim 13 is also objected to because of the following informalities:  line 2 uses the term “its”.  The Examiner suggests amending the claim to avoid this terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 recites “wherein the corrugated tubes have the innermost end reinforced and with channels where the teeth are placed to hold them.”  Claim 7 recites “wherein the nozzle has a depression or cavity to house the teeth and its fastening.”  Both claims recite teeth, which are part of a human organism, as part of the invention.  Claim 6 should be amended to recite --wherein the corrugated tubular element has an innermost end reinforced and with channels configured to hold teeth.--, or similar language.  Claim 7 should be amended to recite --wherein the nozzle has a depression or cavity configured to house teeth.--, or similar language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the objects", “the throat”, “the type”, and “the mouth” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required. 
Claims 2-13 are all dependent on rejected claim 1, thus are also rendered indefinite.  Appropriate correction is required.
Claim 4 also recites the limitation “the shape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 5 also recites that the suction pump is shaped “like a deformable cap, chamber, or bell.”  It is unclear what a deformable cap shape or a deformable chamber shape entails.  Appropriate correction is required.
Claim 6 also recites the limitations "the corrugated tubes" and “the innermost end” in line 1 and “the teeth” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 7 also recites the limitation "the teeth" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 8 recites the limitations "the external end" in line 1 and “the latter” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 8 also recites “said device” in line 1.  It is unclear if this is referring to the suction device recited in line 1 of claim 1 or the device recited in line 2 of claim 1.  For examination purposes, the Examiner has assumed that it is referring to the device recited in line 2 of claim 1.
Claim 9 also recites the limitations "the tubular elements" and “the hollow knobs or handles” in line 1.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 10 also recites the limitations "the materials" and “the devices” in line 1.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lih (US 2015/0190158 A1).
Regarding claim 1, Lih discloses (Figures 1-4) a system for removing the objects from the throat, of the type that applies a suction device to the mouth, consists of a device formed by a nozzle (110) or a 5tubular element (118) and a flexible suction pump made up of a bellows (102, 104).
Regarding claim 2, Lih discloses (Figure 3) the tubular element (110) is cylindrical (at 118) and smooth.
	Regarding claim 4, Lih discloses that the suction pump has the shape of a bellows (102; paragraph 0030).
	Regarding claim 5, Lih discloses (Figures 1, 3, 4) that the suction pump is shaped like deformable cap or chamber (paragraph 0017).
Regarding claim 7, Lih discloses that the nozzle (110) has a cavity to house the teeth and its fastening (paragraphs 0029, 0033, and 0037).
Regarding claim 8, Lih discloses (Figures 1, 3, 4) that the external end of said device comprises a knob or handle (106), the latter being able to be attached vertically (Figure 3).
	Regarding claim 10, Lih discloses that the materials used in the devices are rubber (paragraph 0034), 30thermoplastics, silicones and other polymers (paragraph 0013) and thermoplastic foams.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozinsky et al. (US 2006/0064111 A1) (“Rozinsky”).
Regarding claim 1, Rozinsky discloses (Figures 1-6) a system for removing the objects from the throat, of the type that applies a suction device to the mouth, consists of a device (10) formed by a cylindrical foam rubber element or a nozzle or a 5tubular element (40) and a flexible suction pump made up of a bellows (20/30), deformable hemispherical chamber or bell.
Regarding claim 2, Rozinsky discloses (Figure 1) the tubular element (40) is cylindrical and smooth (paragraph 0040).
Regarding claim 4, Rozinsky discloses (Figure 1) the suction pump (20/30) has the shape of a bellows (paragraph 0037).
	Regarding claim 6, Rozinsky discloses (Figures 1) that the suction pump is shaped like deformable cap or chamber (paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Neward (US 3,946,736) in view of Lih (US 2015/0190158 A1).
Regarding claim 1, Neward discloses (Figures 1-4) a system for removing the objects from the throat, of the type that applies a suction device to the mouth, consists of a device formed by a cylindrical foam rubber element or a nozzle or a 5tubular element (1) and suction pump (13).  However, Neward fails to disclose that the suction pump is flexible and made up of a bellows, deformable hemispherical chamber or bell.
Lih (Figures 1-4) teaches a system for removing the objects from the throat, of the type that applies a suction device to the mouth, consists of a device formed by a nozzle (110) or a 5tubular element (118) and a flexible suction pump made up of a bellows (102, 104).  Lih teaches that the bellows is configured to be compressed when the handle is pushed towards the victim's mouth and nose, and to expand to create a pressure differential between a throat and an esophagus of the victim when the handle is pulled away from the victim's mouth and nose (paragraph 0017).  The suction generated by the expansion of the bellows (104) is operative to dislodge a foreign object obstructing the choking victim's respiratory tract such as to allow sufficient airflow to the lungs (paragraph 0038). 
Neward discloses the claimed invention except the hand pump (13) is not a flexible suction pump made up of a bellows, deformable hemispherical chamber, or bell.  Lih shows that a flexible suction pump made up of a bellows is an equivalent structure known in the art.  Therefore, because these two suction pumps were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the flexible suction pump made up of a bellows taught by Lih for the hand pump disclosed by Neward.  Substitution of one known element (flexible suction pump made up of a bellows) for another element (hand pump disclosed by Neward) providing the same function (creating a pressure differential) to yield predictable results (dislodging foreign object obstructing a respiratory tract to restore sufficient airflow to the lungs) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozinsky et al. (US 2006/0064111 A1) (“Rozinsky”) in view of Paoluccio et al. (US 4,535,765) (“Paoluccio”).
Regarding claims 3 and 6, Rozinsky teaches the invention substantially as claimed.  However, the Rozinsky fails to disclose that the tubular element is corrugated or waved.  Rozinsky also fails to disclose that the corrugated tube has an innermost end reinforced and with channels configured to hold the teeth.  NOTE: the claim does not define where “the innermost end” of the device is relative to the patient/suction pump.  For examination purposes, the Examiner has interpreted that the innermost end is the end of the tubular device that is inserted into the mouth of the patient/victim.
Paoluccio teaches (Figure 1-5) an analogous lifesaving device comprising a tubular element (7) that is inserted into a victim’s throat via the mouth.  Paoluccio teaches that the tubular element is corrugated or waved (10) and is reinforced with channels that are configured to hold the teeth (Column 2, lines 56-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular element to be corrugated or waved with an innermost end reinforced with channels configured to hold the teeth, as taught by Paoluccio.  This modification would provide a tubular element with a tough biting surface configured to hold the mouth open (Paoluccio, Column 2, lines 56-59).
Regarding claim 11, Rozinsky as modified by Paoluccio teaches (Rozinsky, Figure 1) that the corrugated tubular element (40) is flexible and cylindrical in shape (Rozinsky, paragraph 0040).
Regarding claim 12, Rozinsky as modified by Paoluccio teaches (Rozinsky, Figure 1) that the corrugated tubular element (40) is flexible and frusto-conical (at 46a/46b) in shape (paragraph 0043).
Regarding claim 13, Rozinsky as modified by Paoluccio teaches (Rozinsky Figure 1) that the corrugated tubular element (40) carries a ring (48) at its innermost end (paragraph 0041).  NOTE: the claim does not identify where “the innermost end” of the device is relative to the patient/suction pump.  For examination purposes, the Examiner has interpreted that the innermost end is the end of the tubular element that is inserted into the mouth of the patient/victim.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neward (US 3,946,736) in view of Lih (US 2015/0190158 A1) as applied to claim 1 above, and further in view of Paoluccio et al. (US 4,535,765) (“Paoluccio”).
Regarding claims 3 and 6, Neward in view of Lee teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the tubular element is corrugated or waved.
Paoluccio teaches (Figure 1-5) an analogous lifesaving device comprising a tubular element (7) that is inserted into a victim’s throat via the mouth.  Paoluccio teaches that the tubular element is corrugated or waved (10) and is reinforced with channels that are configured to hold the teeth (Column 2, lines 56-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular element to be corrugated or waved with an innermost end reinforced with channels configured to hold the teeth, as taught by Paoluccio.  This modification would provide a tubular element with a tough biting surface configured to hold the mouth open (Paoluccio, Column 2, lines 56-59).
Regarding claim 9, Neward in view of Lih teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the tubular elements or the hollow knobs or handles carry valves with flexible tabs.
Paoluccio teaches (Figure 1-5) an analogous lifesaving device comprising a tubular element (7) that is inserted into a victim’s throat via the mouth.  Paoluccio teaches that the tubular elements carry valves (5, 13) with flexible tabs (Column 3, lines 12-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular element taught by Neward in view of Lee to carry valves with flexible tabs, as taught by Paoluccio.  This modification would allow debris and vomit to be expelled by the patient, but prevents backflow without interfering with airflow (Paoluccio, Column 4, lines 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wirt et al. (US 4,196,724; Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771